United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 07-2485
                               ________________

Anry Arzuman,                         *
                                      *
             Appellant,               *    Appeal from the United States
                                      *    District Court for the
       v.                             *    Western District of Missouri
                                      *
Department of Natural Resources,      *          [UNPUBLISHED]
State of Missouri; State of Missouri, *
                                      *
             Appellees.               *


                               ________________

                               Submitted: March 14, 2008
                                   Filed: April 10, 2008
                               ________________

Before WOLLMAN, HANSEN, and MELLOY, Circuit Judges.
                      ________________

PER CURIAM.

       In this employment-discrimination action, Anry Arzuman appeals the district
court's1 grant of summary judgment to his former employer, the Missouri Department
of Natural Resources. Having engaged in a careful de novo review of the record and
having thoroughly considered Arzuman's arguments, we agree with the district court


      1
       The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
that there are no genuine issues of material fact and the appellees are entitled to
judgment as a matter of law on all three of Arzuman's claims. See Devin v. Schwan's
Home Serv., Inc., 491 F.3d 778, 785 (8th Cir. 2007) (standard of review). Construed
in the light most favorable to Arzuman, the summary judgment record is insufficient
to establish a prima facie case of disparate treatment, hostile work environment, or
retaliation. See Devin, 491 F.3d at 785-89 (describing the showings required to make
out a prima facie case under these three theories of employment discrimination).

       Accordingly, we agree with the thorough and well-reasoned opinion of the
district court and affirm its judgment. See 8th Cir. R. 47B.
                         ______________________________




                                        -2-